MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Dec 07 2020, 9:02 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Carlos I. Carrillo                                      Curtis T. Hill, Jr.
Carrillo Law LLC                                        Attorney General
Greenwood, Indiana                                      Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Zachary Paul Collins,                                   December 7, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-976
        v.                                              Appeal from the
                                                        Tippecanoe Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      Kristen McVey, Judge
                                                        Trial Court Cause No.
                                                        79D05-2001-F6-78



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020                   Page 1 of 9
                                            Case Summary
[1]   Zachary Paul Collins appeals his convictions for Level 6 felony domestic

      battery and Class A misdemeanor invasion of privacy, raising several issues.

      We affirm.



                             Facts and Procedural History
[2]   The evidence most favorable to Collins’s convictions is as follows. On January

      20 of this year, Collins approached Valentina Barron, whom he had previously

      dated for six to eight months, as she was getting in her car outside her

      apartment. Collins stood in front of the car so Barron could not leave and then

      got into the passenger seat. Inside the car, Collins yelled at Barron, “grabbed”

      her arm and face, pulled her hair, and “punched” her face. Tr. pp. 84, 97.

      Barron was eventually able to get out of her car, get back into her apartment,

      and call police.


[3]   The State charged Collins with Level 6 felony domestic battery, elevated from a

      Class A misdemeanor based on Collins having a prior conviction for battery. 1

      The trial court scheduled trial for March 5 and ordered Collins not to contact

      Barron. While Collins was in jail awaiting trial, he sent Barron a letter

      postmarked February 18, in violation of the no-contact order. The State learned




      1
       The State also charged Collins with domestic battery by bodily fluid or waste based on Barron’s claim that
      Collins spit on her while they were in the car. Collins was found not guilty on that count at trial.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020                  Page 2 of 9
      about the letter on February 24 and the same day moved to add two counts

      against Collins: Class A misdemeanor invasion of privacy (for violating the no-

      contact order) and Class A misdemeanor domestic battery (the charge

      underlying the Level 6 felony charge). The trial court immediately granted the

      State’s motion and directed “the Magistrate” to conduct an initial hearing on

      the added counts on February 25. Appellant’s App. Vol. II p. 45. According to

      the chronological case summary, no such hearing was held.

[4]   Collins did not object to the addition of the new counts or ask for trial to be

      continued, and a jury trial proceeded as scheduled on March 5. The trial was

      bifurcated, with the misdemeanor charges to be tried in the first phase and the

      prior-conviction enhancement to be tried, if necessary, in the second phase. The

      jury found Collins guilty on the misdemeanor charges. Collins then waived his

      right to a trial on the prior-conviction enhancement and admitted to having a

      prior conviction for battery, resulting in a guilty finding for Level 6 felony

      domestic battery. The trial court “merge[d]” the misdemeanor domestic-battery

      count with the felony domestic-battery count and entered convictions only for

      Level 6 felony domestic battery and Class A misdemeanor invasion of privacy.

      Id. at 73. The court imposed a sentence of two years, with one year to serve and

      one year suspended to probation.

[5]   Collins now appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020   Page 3 of 9
                                  Discussion and Decision
                                   I. Sufficiency of Evidence
[6]   Collins first contends the evidence is insufficient to support his conviction for

      Level 6 felony domestic battery. When reviewing sufficiency-of-the-evidence

      claims, we neither reweigh the evidence nor judge the credibility of witnesses.

      Willis v. State, 27 N.E.3d 1065, 1066 (Ind. 2015). We will only consider the

      evidence supporting the verdict and any reasonable inferences that can be

      drawn from the evidence. Id. A conviction will be affirmed if there is substantial

      evidence of probative value to support each element of the offense such that a

      reasonable trier of fact could have found the defendant guilty beyond a

      reasonable doubt. Id.


[7]   To convict Collins of Level 6 felony domestic battery, the State had to prove

      beyond a reasonable doubt that Collins knowingly or intentionally touched a

      family or household member in a rude, insolent, or angry manner and that he

      had a previous, unrelated conviction for battery. Ind. Code § 35-42-2-1.3(a)(1),

      (b)(1)(A); Appellant’s App. Vol. II p. 11. Collins does not dispute that Barron

      was a family or household member or that he had a prior conviction for

      battery.2 Nor does he dispute that he touched Barron. He only argues he did not

      touch her knowingly or intentionally in a rude, insolent, or angry manner.




      2
        Regarding the “family or household member” element, Collins was not married or related to Barron, and
      there is no evidence that the two were living together. However, an individual is considered a “family or


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020                 Page 4 of 9
[8]   In support of his argument, Collins cites two pieces of Barron’s testimony.

      When Barron testified that Collins grabbed her arm, she said, “I don’t know if

      he was grabbing for my keys[.]” Tr. p. 84. Regarding Collins striking her face,

      Barron had the following exchange with defense counsel:


              Q:       Is he leaning in the seat, how does he, how does he reach
                       you?


              A:       Like, I don’t know, when he came into the car he was
                       grabbing for something and then when he sat down, I
                       don’t know, that’s when he got, his hand struck, struck my
                       cheek.


              Q:       So you think that he just in getting in the car, trying to get
                       in the car that he brushed against you?


              A:       Yeah, I don’t think he intentionally went to---


      Id. at 96-97. There are three problems with Collins’s argument. First, to the

      extent Barron testified Collins accidentally grabbed her arm and struck her face,

      the jury did not have to accept that part of her testimony. Second, even if

      Collins did not “intentionally” strike Barron’s face, the evidence still supports a

      conclusion he did so “knowingly,” i.e., that he was aware of a high probability

      he was doing so. See Ind. Code § 35-41-2-2(b). Third, and most important, aside

      from striking Barron’s face and grabbing her arm, there is also evidence he




      household member” of another person if the individual “is dating or has dated the other person.” Ind. Code §
      35-31.5-2-128(a)(2). Here, it is undisputed Collins and Barron had dated.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020                  Page 5 of 9
       grabbed her face and pulled her hair. Collins makes no claim he did those

       things accidentally. The evidence is more than sufficient to support Collins’s

       conviction.


                                        II. Double Jeopardy
[9]    Next, Collins contends his “conviction” for Class A misdemeanor domestic

       battery “should be vacated to avoid a double jeopardy violation.” Appellant’s

       Br. p. 11. But the trial court did not enter a conviction for Class A misdemeanor

       domestic battery. After the jury found Collins guilty of that charge, Collins

       admitted to having a prior conviction for battery, resulting in a guilty finding for

       Level 6 felony domestic battery. The trial court “merge[d]” the misdemeanor

       count with the felony count and entered convictions only for Level 6 felony

       domestic battery and Class A misdemeanor invasion of privacy. The jury’s

       guilty verdict on the charge of Class A misdemeanor domestic battery, without

       more, does not constitute a “conviction” on that charge. See Carter v. State, 750

       N.E.2d 778, 781 (Ind. 2001) (explaining that “a jury verdict on which the court

       did not enter judgment for one reason or another (merger, double jeopardy,

       etc.) is unproblematic”).


                                  III. Amended Information
[10]   Collins also argues the trial court erred by failing to hold a hearing on the

       State’s motion to add the misdemeanor counts and, after granting that motion,

       failing to hold an initial hearing on the added counts. He acknowledges he did

       not raise either issue in the trial court, and he did not object to the addition of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020   Page 6 of 9
       the new charges or, after the court allowed the amendment, ask for trial to be

       continued. This would normally constitute waiver of the issues for appeal. Ryan

       v. State, 9 N.E.3d 663, 667 (Ind. 2014), reh’g denied. However, Collins asserts the

       trial court’s failure to hold the hearings was fundamental error. “Fundamental

       error is an extremely narrow exception to the waiver rule where the defendant

       faces the heavy burden of showing that the alleged errors are so prejudicial to

       the defendant’s rights as to make a fair trial impossible.” Id. at 668. To establish

       fundamental error, the defendant must show that, under the circumstances, the

       trial judge erred in not sua sponte raising the issue because the alleged error

       constituted a clearly blatant violation of basic and elementary principles of due

       process and presented an undeniable and substantial potential for harm. Id. In

       evaluating a claim of fundamental error, our task is to look at the alleged error

       in the context of all that happened and all relevant information given to the

       jury—including evidence admitted at trial, closing argument, and jury

       instructions—to determine whether the alleged error had such an undeniable

       and substantial effect on the jury’s decision that a fair trial was impossible. Id.


[11]   While Collins invokes the fundamental-error doctrine, he fails to explain how

       the lack of hearings made a fair trial impossible. He contends his “substantial

       rights were affected and resulted in prejudice because the amendment occurred

       only ten (10) days before trial” and he “did not have a reasonable opportunity

       to prepare for and defend against the added charges.” Appellant’s Br. p. 13.

       However, he offers no specifics. We know he was not prejudiced by the

       addition of the Class A misdemeanor domestic-battery charge, since that charge


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020   Page 7 of 9
       was merely the predicate for the original Level 6 felony charge. Regarding the

       invasion-of-privacy charge, Collins does not tell us what objection(s) he would

       have or could have made at either hearing, nor does he tell us what he would

       have or could have done with more time to prepare for trial on that charge. As

       such, he has not satisfied his “heavy burden” of establishing fundamental error

       on these issues.


                                          IV. Sleeping Juror
[12]   During Barron’s testimony, the prosecutor noticed a juror was sleeping. The

       trial court took a break and questioned the juror, who admitted he had missed

       testimony. The court, with the agreement of the parties, replaced that juror with

       an alternate juror. Collins now argues his convictions should be reversed

       because the trial court did not (1) explain to the remaining jurors why the other

       juror had been excused, (2) “admonish the jury to not speculate as to the cause

       of the juror’s excusal,” or (3) question the alternate juror “to determine if

       he/she was alert and paying attention up to the point of the other juror’s

       dismissal.” Appellant’s Br. p. 15. He acknowledges he did not ask the trial court

       to do any of these things but argues the court’s failure to do them constituted

       fundamental error. We disagree.

[13]   Collins bases his argument on Gridley v. State, 121 N.E.3d 1071 (Ind. Ct. App.

       2019), trans. denied. There, in holding that the trial court did not abuse its

       discretion by replacing a sleeping juror, we noted the court “explained to the

       remaining jurors the reason for the dismissal” and that “the alternate juror was


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020   Page 8 of 9
       present and, presumably, awake up to the point of this juror’s dismissal[.]” Id.

       at 1076. However, at no point did we hold that a trial court is required, any

       time it replaces a juror, to explain its decision to the remaining jurors or to ask

       the alternate juror if they had been alert and paying attention.

[14]   In any event, to establish fundamental error, Collins must show that the trial

       court’s alleged error “had such an undeniable and substantial effect on the

       jury’s decision that a fair trial was impossible.” Ryan, 9 N.E.3d at 668. He has

       not done so. He cites nothing in the record suggesting that the remaining jurors

       speculated as to the cause of the dismissal, that the alternate juror was not

       paying attention before being called to service, or that the dismissal otherwise

       affected the jury’s deliberations. Collins has not established fundamental error

       on this issue.

[15]   Affirmed.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-976 | December 7, 2020   Page 9 of 9